DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since 
the Office action mailed on April 07, 2022

All of the double patenting rejections are withdrawn, but have been rewritten below in light of Applicant’s recent Amendment.

Response to Arguments

Applicant's arguments filed October 03, 2022 have been fully considered but they are not persuasive.  Applicant believes that the amendment to claim 1 overcomes the double patenting rejections.  While the claims in neither US patent no. 10,734,216 B2 nor U.S. patent no. 9,255,905 B1 explicitly disclose “concentrating an analyte component of the sample within the at least one separation channel” it is the Examiner’s view that such a step is inherent in the methods of the claims of the two aforementioned U.S. patent documents. Claim 1 of US patent no. 10,734,216 B2 requires the step of 

    PNG
    media_image1.png
    81
    404
    media_image1.png
    Greyscale

Claim 1 of US patent no. 9,255,905 B1 similarly requires the step of 

    PNG
    media_image2.png
    80
    400
    media_image2.png
    Greyscale

By separating out an analyte component from a sample, which is a presumably a mixture of more than one analyte component or at least a mixture of an analyte component and one or more other chemical or biochemical sample components that are not of interest1, the concentration of the analyte component separated from the sample will inherently be  increased relative to its initial concentration in the sample mixture.  Such an electrophoretic separating out and so concentrating of an analyte component as disclosed in the claims of US patent no. 10,734,216 B2 and U.S. patent no. 9,255,905 B1, if represented visually, would appear similarly as shown below in which a pure band of at least one analyte of interest (here Cbz-L-Arg or Coumarin) is formed during electrochromatography along a microchannel of a microfluidic device

    PNG
    media_image3.png
    536
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    802
    555
    media_image4.png
    Greyscale

Both figures are  excerpted from Dietze et al., “integrated on-chip mass spectrometry reaction monitoring in microfluidic devices containing porous polymer monolithic columns,” Analyst,  The Royal Society of Chemistry 2016, DOI: 10.1039/c6an01467d, pages unnumbered (hereafter “Dietz”). 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patenting Rejections based on  US patent no. 10,734,216 B2

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,734,216 B2 in view of Dietze. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,734,216 B2 meets all of the limitations of claim 1 of the instant application.  In particular,  all of the limitations of claim 1 of the instant application are explicitly met by claim 1 of U.S. Patent No. 10,734,216 B2 except for the limitation of  “concentrating an analyte component of the sample within the at least one separation channel”2, which is inherent to step in claim 1 of U.S. Patent 
No. 10,734,216 B2

    PNG
    media_image1.png
    81
    404
    media_image1.png
    Greyscale

, as discussed in detail above in Response to Arguments.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  Claim 1 , from which claim 2 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 2 limitation of  “wherein the microfluidic device comprises a waste reservoir connected to the separation channel through a waste channel, . . . .” is met by the following in claim 11 (through claim 1 from which it depends) of U.S. Patent No. 10,734,216 B2
 
    PNG
    media_image5.png
    148
    466
    media_image5.png
    Greyscale
, and
the claim 2 limitation of “the method further comprising maintaining a gas pressure differential between the sample reservoir and the waste reservoir to inject the fluid sample...” is met by the following in claim 11 of U.S. Patent No. 10,734,216 B2

    PNG
    media_image6.png
    73
    474
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    62
    494
    media_image7.png
    Greyscale



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  Claim 1, from which claim 9 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 9 of the instant application:

    PNG
    media_image8.png
    115
    429
    media_image8.png
    Greyscale




Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  Claim 1, from which claim 10 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 10 of the instant application (note that the Examiner takes “duration” to be synonymous with “time period”).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  Claim 1, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 13 of the instant application.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  
Claim 1,  from which claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 16 of the instant application.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  
Claim 1, from which claim 17 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 17 of the instant application.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  
Claim 1, from which claim 18 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 18 of the instant application.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  
Claim 1, from which claim 19 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 19 of the instant application.



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least the “charged molecules” species in claim 22 of U.S. Patent No. 10,734,216 B2 in view of Dietze.  Claim 1, from which claim 20 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent No. 10,734,216 B2 meets the additional limitation of claim 20 of the instant application as at least he “charged molecules” species in claim 22 are clearly ions.



Double Patenting Rejections based on  US patent no. 9,255,905 B1

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 28 together of U.S. Patent No. 9,255,905 B1 meets all of the limitations of claim 1 of the instant application.  To wit,

1. A method of sample processing, comprising: 
providing a microfluidic device with at least one separation channel in fluid communication with a background electrolyte (BGE) reservoir, and a sample reservoir connected to the separation channel through a sample channel; . . . 
U.S. Patent No. 9,255,905 B1
	
    PNG
    media_image9.png
    98
    414
    media_image9.png
    Greyscale




1. A method of sample processing, comprising: 
	. . . . 
	injecting a fluid sample from the sample reservoir into the at least one separation channel by concurrently applying pressurized gas to the BGE reservoir, the sample reservoir;
	. . . .
U.S. Patent No. 9,255,905 B1
	
    PNG
    media_image10.png
    185
    411
    media_image10.png
    Greyscale



1. A method of sample processing, comprising: 
	. . . . 
	delivering fluid from the BGE reservoir into the at least one separation channel to define a plug of the sample in the at least one separation channel by reducing a gas pressure in the sample reservoir, so that a gas pressure in the BGE reservoir is greater than the gas pressure in the sample reservoir;
	. . . .
---------------------------------------------------------------------------------------------------------
U.S. Patent No. 9,255,905 B1


    PNG
    media_image11.png
    339
    414
    media_image11.png
    Greyscale







1. A method of sample processing, comprising: 
	. . . . 
 concentrating an analyte component of the sample within the at least one separation channel;
. . . . 

---------------------------------------------------------------------------------------------------------
U.S. Patent No. 9,255,905 B1
This concentrating step is inherent to the following step in claim 1 of U.S. Patent No. 9,255,905 B1

    PNG
    media_image2.png
    80
    400
    media_image2.png
    Greyscale

, as discussed in detail above in Response to Arguments.








1. A method of sample processing, comprising: 
	. . . . 
and performing at least one of [italicizing by the Examiner – that is (b) is not necessarily required – it is optional]: 
(a) electrospraying the concentrated analyte component from at least one emitter in fluid communication with the at least one separation channel; and 
(b) measuring an electrical signal corresponding to the concentrated analyte component in or emerging from the separation channel.

---------------------------------------------------------------------------------------------------------
U.S. Patent No. 9,255,905 B1


    PNG
    media_image12.png
    96
    432
    media_image12.png
    Greyscale



	Note: (1) the electrophoreticaly separated  analyte components of the sample are inherently  concentrated sample analyte components with respect to the sample mixture in which they were originally present; (2) an electrospray emitter was a common fluid emitter for introducing sample, particularly from a capillary, into a mass spectrometer at the time of the effective fling date of the instant application (there are in fact there are several CPC subgroups directly related to electrospray, for example, G01N 30/7266; H01J 49/165, 0404, and 0445. Also, note claim 28 in U.S. Patent No. 9,255,905 B1); and (3) one of ordinary skill in the art at the time of the effective fling date of the instant application would consider combining together features from dependent claims in a patent, especially when they modify apparently similar or compatible inventions.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 3 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 3 of the instant application.  


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Williams et al. US 2002/008029 A1 (hereafter “Williams”).  Claim 3, from which claim 4 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Examiner is construing the electrolyte in claim 19, which has greater electrophoretic mobility than analyte ions in the sample, as leading electrolyte.  Also, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to introduce a leading electrolyte solution into the sample prior to injecting the sample because this will allow prestacking of the sample, which will “improve electrophoretic separation of the sample in the downstream portion of the electrophoretic channel.”  See Williams paragraphs [0054] and [0058]. 
	


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Williams.  Claim 4, from which claim 5 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 5 of the instant application is met by claim 19 of U.S. Patent No. 9,255,905 B1, especially in light of Williams paragraph [0056].  

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Williams.  Claim 4, from which claim 6 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because in light of the following teaching in Williams regarding transient isotachophoresis the additional limitation of claim 6 is prima facie obvious as just optimization of a known result effective variable (leading electrolyte solution concentration)(see MPEP 2144.05(II))

    PNG
    media_image13.png
    205
    432
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    166
    444
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    139
    437
    media_image15.png
    Greyscale



Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Naylor et al. US 5,800,692 (hereafter “Naylor”).  Claim 3, from which claim 7 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the electrophoresis art would know that it is conventional to introduce leading electrolyte either the separation path before introducing sample.  See, for example, Naylor col. 6:56 – col. 7:37.  

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 19, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Naylor.  Claim 7, from which claim 8 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 8 may be inferred from Naylor col. 6:56–65.  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 2, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 9 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of 
claim 2 of the instant application.  

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 5, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 10 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of 
claim 10 of the instant application.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 11 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,255,905 B1 (from which claim 8 depends) meets the additional limitation of claim 11 of the instant application:
  
    PNG
    media_image16.png
    329
    406
    media_image16.png
    Greyscale



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 7, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 11, from which claim 12 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 12 of the instant application.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of 
claim 13 of the instant application.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 13, from which claim 14 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of 
claim 14 of the instant application.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 16 of the instant application.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 17 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 17 of the instant application.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 20, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 18 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 18 of the instant application.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 20, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze.  Claim 1, from which claim 19 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 9,255,905 B1 meets the additional limitation of claim 19 of the instant application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 20, and 28 together of U.S. Patent No. 9,255,905 B1 in view of Dietze and Smith et al. US 4,885,176 )hereafter “Smith”).  Claim 1, from which claim 20 depends, has been addressed above.  As a first matter the Examiner will note (1) that at least the analyte species being “charged molecules” in claim 20 of U.S. Patent No. 9,255,905 B1 implies that the analyte(s) may be ions, and (2) as indicated in the rejection of underlying claim 1 step (b) of claim 1 of the instant application is implicitly optional, so claim 20 of the instant application can be said to only further modify an optional limitation of claim 1.  Thus claim 20 could be rejected on the same basis as claim 1 has been rejected.   In any event, although the claims at issue are not identical, they are not patentably distinct from each other because as shown by Smith it was known at the time of the effective filing date of the application to, in a combined electrophoresis -electrospray method,  perform both Applicant’s claim 1 steps (a) and (b).  See in Smith the title, Abstract, and col. 11:35-66 (noting therein in particular “electron capture detection”). Thus, performing Applicant’s step (b) in addition to step (a) of claim 13 of the instant application is prima facie obvious as  just substitution of one known method for measuring analytes after being electrophoresed and then electro-sprayed by another with predictable results.  See again Smith col. 11:35-66.




Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 otherwise what is the point of performing electrophoretic separation
        2 It necessarily follows that since the analyte component of the sample separated from other sample components in the “electrophoreticaly separating . . . .” step of claim 1 of U.S. Patent No. 10,734,216 B2 is a concentrated analyte component that the “separated analyte component” in steps (a) and (b) of claim 1 of U.S. Patent No. 10,734,216 B2 is the same concentrated analyte component.
        3 Again, at least the species “charged molecules “ in claim 20 of U.S. Patent No. 9,255,905 B1 allows for the analytes in the claims of that patent to be ions.